DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Election/Restrictions
Applicant’s election of Species III in the reply filed on 05/02/2022 is acknowledged. Because applicant did not distinctly and specifically point out the supposed errors in the restriction requirement, the election has been treated as an election without traverse (MPEP § 818.01(a)).

In addition, claims 14-15 should also be withdrawn since the claim does not read on elected Species III. The claim limitations of claim 14 reciting “a wire electrically connected to the first external terminal and a wire electrically connected to the second external terminal are disposed on an upper surface of the substrate, and a wire electrically connected to the third external terminal is disposed on a lower surface of the substrate” is directed to non-elected Species IV: Fig. 9. The claim limitations of claim 15 reciting “a switching element that opens or closes electric connection between an external power source and the inductor component; and a smoothing capacitor that smooths an output voltage from the inductor component, wherein the switching element is disposed on the upper surface of the substrate of the package component and is electrically connected to the wire connected to the second external terminal, the smoothing capacitor is disposed on the lower surface of the substrate of the package component and is electrically connected to the wire connected to the third external terminal, and the wire connected to the first external terminal is an output terminal” is directed to non-elected Species V: Fig. 11A. Therefore, claims 14-15 are withdrawn from further consideration pursuant to 37 CFR 1.142(b), as being drawn to a nonelected invention, there being no allowable generic or linking claim.

Drawings
The drawings are objected to under 37 CFR 1.83(a).  The drawings must show every feature of the invention specified in the claims.  Therefore, the “a second end part of the wire is electrically connected to only the second external terminal” in claim 1 must be shown or the feature(s) canceled from the claim(s).  No new matter should be entered.
Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary to show the renumbering of the remaining figures. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.

Claim Objections
Claim 9 is objected to because of the following informalities:
Claim 9, line 4, recites “these alloys” should be --these alloys.--.
Appropriate correction is required.

Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 1-13 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the enablement requirement.  The claim(s) contains subject matter which was not described in the specification in such a way as to enable one skilled in the art to which it pertains, or with which it is most nearly connected, to make and/or use the invention.
Claim 1 recites “a second end part of the wire is electrically connected to only the second external terminal” contains subject matter which was not described in the specification in such a way as to enable one skilled in the art to which it pertains, or with which it is most nearly connected, to make and/or use the invention.  According to Fig. 7 with the modified external terminals 13 or 14 discussed in Paragraph [0180], the claim limitations of “a second end part of the wire is electrically connected to only the second external terminal” still does not contains subject matter which was not described in the specification in such a way as to enable one skilled in the art to which it pertains, or with which it is most nearly connected, to make and/or use the invention. The second end part of the wire (i.e. element 21) is electrically connected to second external terminal 12 as well as via wire 27 between elements 12 and 22b and via wire 27 between elements 22b and 26 even if element 14 is not presented based on the modified discussed in Paragraph [0180].  In addition, the term “electrically connected” when broadly interpret will show that the second end part of the wire (i.e. element 21) is also indirectly electrically connected to elements 11 and 13. The examiner suggests a narrower clarification of the claim limitations “a second end part of the wire is electrically connected to only the second external terminal”.

The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-13 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 1 recites “a second end part of the wire is electrically connected to only the second external terminal” is indefinite and unclear. According to Fig. 7 with the modified external terminals 13 or 14 discussed in Paragraph [0180], the claim limitations of “a second end part of the wire is electrically connected to only the second external terminal” still being indefinite and unclear. The second end part of the wire (i.e. element 21) is electrically connected to second external terminal 12 as well as via wire 27 between elements 12 and 22b and via wire 27 between elements 22b and 26 even if element 14 is not presented based on the modified discussed in Paragraph [0180].  In addition, the term “electrically connected” when broadly interpret will show that the second end part of the wire (i.e. element 21) is also indirectly electrically connected to elements 11 and 13. The examiner suggests a narrower clarification of the claim limitations “a second end part of the wire is electrically connected to only the second external terminal”.  As best understood, the examiner will interpret “a second end part of the wire is electrically connected to only the second external terminal” through one via wire.
Claim 13 recites the limitation "the external terminals” in line 2.  There is insufficient antecedent basis for this limitation in the claim.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim(s) 1-2, 4, and 13 is/are rejected under 35 U.S.C. 103 as being unpatentable over Ohkubo et al. [U.S. Pub. No. 2014/0009254] in view of Moon [U.S. Pub. No. 2016/0163438] (for support in the specification).
Regarding Claim 1 (see 112 rejection above), Ohkubo et al. shows an inductor component (Figs. 10 with teachings from Figs. 1 and 11) comprising: 
a composite body (see Fig. 10, 22a, 22b) that includes a composite material including an inorganic filler and a resin (Paragraphs [0079], [0137]), the composite body having an upper end face (top face) and a lower end face (bottom face, see Fig. 10), the lower end face being provided on a surface of the composite body opposite to the upper end face (see Fig. 10, bottom face being provided on a surface of the body opposite to top face); 
a wire (10a or 10b) that is disposed inside the composite body (see Fig. 10), the wire being disposed in a plane parallel to the upper or the lower end face (see Fig. 10, element 10a or 10b disposed in a plane parallel to the top face or bottom face); 
a first external terminal (top element 25b) that is disposed in the upper end face of the composite body (see Fig. 10); 
a second external terminal (25a) that is disposed in the upper end face of the composite body (see Fig. 10); and 
a third external terminal (bottom element 25b) that is disposed in the lower end face of the composite body (see Fig. 10), wherein 
a first end part of the wire (right end part of element 10a) is electrically connected to both the first external terminal and the third external terminal (see Fig. 10, right end part of element 10a is electrically connected to top element 25 and bottom element 25), and 
a second end part of the wire (left end part of element 10a) is electrically connected to only the second external terminal (see Fig. 10, left end part of element 10a is electrically connected to only element 25a).
To show support in the specification, Moon discloses the wire (42 or 44, Paragraph [0093]) being disposed in a plane parallel to the upper or the lower end face (see Fig. 1, element 42 or 44 disposed in a plane parallel to the top face or bottom face, Paragraph [0057]).
Before the effective filing date of the claimed invention, it would have been obvious to a person of ordinary skill in the art to have the wire being disposed in a plane parallel to the upper or the lower end face as taught by Moon for the device as disclosed by Ohkubo et al. to simplify design to achieve desirable magnetic coupling characteristics.
Regarding Claim 2, Ohkubo et al. shows the wire (10a or 10b) is formed in a spiral shape (Paragraph [0070]) in the plane parallel to the upper or the lower end face (see Fig. 10, element 10a or 10b formed in a spiral shape in the plane parallel to the top face or bottom face).
Moon also shows the wire (42 or 44) is formed in a spiral shape (Paragraph [0049]) in the plane parallel to the upper or the lower end face (see Fig. 1, element 42 or 44 formed in a spiral shape in the plane parallel to the top face or bottom face, Paragraph [0057]).
Regarding Claim 4, Ohkubo et al. shows a plurality of wires (10a, 10b) disposed inside the composite body (see Fig. 10) and forming a spiral shape (Paragraph [0070]) along the plane parallel to the upper or the lower end face (see Fig. 10, elements 10a, 10b forming a spiral shape along the plane parallel to the top face or bottom face).
Moon also shows a plurality of wires (42, 44) disposed inside the composite body (see Fig. 1) and forming a spiral shape (Paragraph [0049]) along the plane parallel to the upper or the lower end face (see Fig. 1, elements 42, 44 forming a spiral shape along the plane parallel to the top face or bottom face, Paragraph [0057]).
Regarding Claim 13, Ohkubo et al. shows each of the external terminals (25a, top element 25b, bottom element 25b) is buried in the composite body (see Fig. 10).

Claim(s) 3 is/are rejected under 35 U.S.C. 103 as being unpatentable over Ohkubo et al. in view of Moon as applied to claim 1 above, and further in view of Jung et al. [U.S. Pub. No. 2014/0176282].
Regarding Claim 3, Ohkubo et al. appears to show the number of turns of an inductor including the wire is equal to or smaller than 10 (see Fig. 10).
However, having the number of turns of an inductor including the wire is equal to or smaller than 10 would have been an obvious design choice based on intended and/or environmental use in order to achieve desirable inductance values based on design requirements.
Moreover, Jung et al. shows the number of turns of an inductor including the wire is equal to or smaller than 10 (Paragraph [0047]).
Before the effective filing date of the claimed invention, it would have been obvious to a person of ordinary skill in the art to have the number of turns of an inductor including the wire is equal to or smaller than 10 as taught by Jung et al. for the device as disclosed by Ohkubo et al. in view of Moon to achieve high level of induced electromagnetic force and inductance values (Paragraph [0047]).

Claim(s) 5 is/are rejected under 35 U.S.C. 103 as being unpatentable over Ohkubo et al. in view of Moon as applied to claims 1 and 4 above, and further in view of Ohkubo et al. [U.S. Pub. No. 2016/0155550] (hereinafter as “Ohkubo ‘550”).
Regarding Claim 5, Ohkubo et al. in view of Moon shows the claimed invention as applied above but does not show a wire pitch of the wires is equal to or smaller than 10 µm.
Ohkubo ‘550 shows an electronic component (Figs. 1-6C) teaching and suggesting a wire pitch of the wires is equal to or smaller than 10 µm (Paragraph [0027]).
Before the effective filing date of the claimed invention, it would have been obvious to a person of ordinary skill in the art to have a wire pitch of the wires is equal to or smaller than 10 µm as taught by Ohkubo ‘550 for the wires as disclosed by Ohkubo et al. in view of Moon to have compact design while safe enough to prevent the coil from having a short in order to obtain desirable inductance achieving a reduction in core loss while suppressing a reduction in magnetic permeability (Paragraph [0013]).

Claim(s) 6 is/are rejected under 35 U.S.C. 103 as being unpatentable over Ohkubo et al. in view of Moon as applied to claims 1 and 4 above, and further in view of Wang [U.S. Pub. No. 2016/0163451].
Regarding Claim 6, Ohkubo et al. in view of Moon shows the claimed invention as applied above but does not show an interlayer pitch between adjacent wires is equal to or smaller than 10 µm.
Wang shows a device (Fig. 2) teaching and suggesting an interlayer pitch between adjacent wires is equal to or smaller than 10 µm (coils 20, 22 are separated by a substrate 14 of 6 micrometers which is the interlayer pitch between adjacent coils 20, 22).
Before the effective filing date of the claimed invention, it would have been obvious to a person of ordinary skill in the art to have an interlayer pitch between adjacent wires is equal to or smaller than 10 µm as taught by Wang for the device as disclosed by Ohkubo et al. in view of Moon to further have a compact design to reduce manufacture size while facilitate insulation to prevent shorting of the adjacent coils (Paragraph [0027]).

Claim(s) 6 is/are rejected under 35 U.S.C. 103 as being unpatentable over Ohkubo et al. in view of Moon as applied to claims 1 and 4 above, and further in view of Matsumoto et al. [U.S. Pub. No. 2009/0085708].
Regarding Claim 6, Ohkubo et al. in view of Moon shows the claimed invention as applied above but does not show an interlayer pitch between adjacent wires is equal to or smaller than 10 µm.
Matsumoto et al. shows a device (Figs. 1-5) teaching and suggesting an interlayer pitch (TS) between adjacent wires is equal to or smaller than 10 µm (Paragraph [0047]).
Before the effective filing date of the claimed invention, it would have been obvious to a person of ordinary skill in the art to have an interlayer pitch between adjacent wires is equal to or smaller than 10 µm as taught by Matsumoto et al. for the device as disclosed by Ohkubo et al. in view of Moon to obtain small parasitic capacitance and inductive connection is strengthened (Paragraph [0047]).

Claim(s) 7 and 9 is/are rejected under 35 U.S.C. 103 as being unpatentable over Ohkubo et al. in view of Moon as applied to claim 1 above, and further in view of Ohkubo et al. [U.S. Pub. No. 2016/0155550] (hereinafter as “Ohkubo ‘550”).
Regarding Claim 7, Ohkubo et al. in view of Moon shows the claimed invention as applied above but does not show an average particle diameter of the inorganic filler is equal to or smaller than 5 µm.
Ohkubo ‘550 shows an electronic component (Figs. 1-6C) teaching and suggesting an average particle diameter of the inorganic filler (30C or/and 30B) is equal to or smaller than 5 µm (Paragraphs [0033], [0034]).
Before the effective filing date of the claimed invention, it would have been obvious to a person of ordinary skill in the art to have an average particle diameter of the inorganic filler is equal to or smaller than 5 µm as taught by Ohkubo ‘550 for the device as disclosed by Ohkubo et al. in view of Moon to have compact design while safe enough to prevent the coil from having a short in order to obtain desirable inductance achieving a reduction in core loss while suppressing a reduction in magnetic permeability (Paragraph [0013]).
Regarding Claim 9, Ohkubo et al. shows the inorganic filler is an FeSi-based alloy, an FeCo-based alloy, an FeNi-based alloy, or an amorphous alloy of these alloys (Paragraph [0137]).
Ohkubo ‘550 also shows the inorganic filler is an FeSi-based alloy, an FeCo- based alloy, an FeNi-based alloy, or an amorphous alloy of these alloys (Paragraph [0033], [0046]).


Claim(s) 8 is/are rejected under 35 U.S.C. 103 as being unpatentable over Ohkubo et al. in view of Moon and Ohkubo ‘550 as applied to claim 7 above, and further in view of Moon et al. [U.S. Pub. No. 2014/0002226] (hereinafter as “Moon ‘226”).
Regarding Claim 8, Ohkubo et al. in view of Moon and Ohkubo ‘550 shows the claimed invention as applied above but does not show the inorganic filler is SiO2 with an average particle diameter equal to or smaller than 0.5 µm.
Moon ‘226 shows a device (Figs. 1-2H) teaching and suggesting the inorganic filler is SiO2 with an average particle diameter equal to or smaller than 0.5 µm (silica, Paragraph [0071]).
Before the effective filing date of the claimed invention, it would have been obvious to a person of ordinary skill in the art to have the inorganic filler is SiO2 with an average particle diameter equal to or smaller than 0.5 µm as taught by Moon ‘226 for the device as disclosed by Ohkubo et al. in view of Moon and Ohkubo ‘550 to have low dielectric loss and improved Q-factor (Paragraph [0010]).

Claim(s) 10 is/are rejected under 35 U.S.C. 103 as being unpatentable over Ohkubo et al. in view of Moon and Ohkubo ‘550 as applied to claim 7 above, and further in view of Iha et al. [U.S. Pub. No. 2001/0033219].
Regarding Claim 10, Ohkubo et al. in view of Moon and Ohkubo ‘550 shows the claimed invention as applied above but does not show a content rate of the inorganic filler is equal to or higher than 20 Vol% and equal to or lower than 70 Vol% relative to the composite body.
Iha et al. shows a device (Figs. 1-2) teaching and suggesting a content rate of the inorganic filler is equal to or higher than 20 Vol% and equal to or lower than 70 Vol% relative to the composite body (Paragraphs [0036], [0041], claim 10).
Before the effective filing date of the claimed invention, it would have been obvious to a person of ordinary skill in the art to have a content rate of the inorganic filler is equal to or higher than 20 Vol% and equal to or lower than 70 Vol% relative to the composite body as taught by Iha et al. for the device as disclosed by Ohkubo et al. in view of Moon and Ohkubo ‘550 to facilitate insulation and improve the reliability of the devices (Paragraph [0025]).

Claim(s) 10 is/are rejected under 35 U.S.C. 103 as being unpatentable over Ohkubo et al. in view of Moon and Ohkubo ‘550 as applied to claim 7 above, and further in view of Eiichi [WO 2014/061670].
Regarding Claim 10, Ohkubo et al. in view of Moon and Ohkubo ‘550 shows the claimed invention as applied above but does not show a content rate of the inorganic filler is equal to or higher than 20 Vol% and equal to or lower than 70 Vol% relative to the composite body.
Eiichi shows a device (Fig. 1) teaching and suggesting a content rate of the inorganic filler is equal to or higher than 20 Vol% and equal to or lower than 70 Vol% relative to the composite body (Abstract, Novelty).
Before the effective filing date of the claimed invention, it would have been obvious to a person of ordinary skill in the art to have a content rate of the inorganic filler is equal to or higher than 20 Vol% and equal to or lower than 70 Vol% relative to the composite body as taught by Eiichi for the device as disclosed by Ohkubo et al. in view of Moon and Ohkubo ‘550 to facilitate insulation to reduce structural defects and obtaining good magnetic characteristics (Abstract, Advantage).

Claim(s) 11-12 is/are rejected under 35 U.S.C. 103 as being unpatentable over Ohkubo et al. in view of Moon as applied to claim 1 above, and further in view of Kawarai [U.S. Pub. No. 2006/0214759].
Regarding Claim 11, Ohkubo et al. in view of Moon shows the claimed invention as applied above but does not show a thickness of the composite body positioned in an upper portion of the wire in a stacking direction and a thickness of the composite body positioned in a lower portion of the wire in the stacking direction are equal to each other.
Kawarai shows an inductor (Figs. 1-17) teaching and suggesting a thickness of the composite body (30, 82) positioned in an upper portion of the wire in a stacking direction (see Figs. 3 and 12-13, Table 2) and a thickness of the composite body positioned in a lower portion of the wire in the stacking direction are equal to each other (see Figs. 3 and 12-13, Table 2).
Before the effective filing date of the claimed invention, it would have been obvious to a person of ordinary skill in the art to have a thickness of the composite body positioned in an upper portion of the wire in a stacking direction and a thickness of the composite body positioned in a lower portion of the wire in the stacking direction are equal to each other as taught by Kawarai for the device as disclosed by Ohkubo et al. in view of Moon to obtain desirable inductances (Table 2).
Regarding Claim 12, Kawarai shows a thickness of the composite body (30, 82) positioned in an upper portion of the wire in a stacking direction (see Figs. 3 and 12-13, Table 2) and a thickness of the composite body positioned in a lower portion of the wire in the stacking direction are each equal to or larger than 10 µm and equal to or smaller than 50 µm (see Figs. 12-13, Table 2 and teachings of Fig. 3).




Claim(s) 1-4 and 13 is/are rejected under 35 U.S.C. 103 as being unpatentable over Edo [JP 2010-205905] in view of Jung et al. [U.S. Pub. No. 2016/0343500].
Regarding Claim 1 (see 112 rejection above), Edo shows an inductor component (Figs. 6-7) comprising: 
a composite body (see Fig. 6, 613, 614) that includes a composite material including an inorganic filler (Paragraph [0041]), the composite body having an upper end face (top face) and a lower end face (bottom face, see Fig. 6), the lower end face being provided on a surface of the composite body opposite to the upper end face (see Fig. 6, bottom face being provided on a surface of the body opposite to top face); 
a wire (602a) that is disposed inside the composite body (see Fig. 6), the wire being disposed in a plane parallel to the upper or the lower end face (see Fig. 6, element 602a disposed in a plane parallel to the top face or bottom face); 
a first external terminal (top right element 609a) that is disposed in the upper end face of the composite body (see Fig. 6); 
a second external terminal (top left element 609a) that is disposed in the upper end face of the composite body (see Fig. 6); and 
a third external terminal (bottom right element 609b) that is disposed in the lower end face of the composite body (see Fig. 6), wherein 
a first end part of the wire (right end part of element 602a) is electrically connected to both the first external terminal and the third external terminal (see Fig. 6, right end part of element 602a is electrically connected to top right element 609a and bottom right element 609b), and 
a second end part of the wire (left end part of element 602a) is electrically connected to only the second external terminal (see 112(b) rejection above for interpretation, see Figs. 6-7, left end part of element 602a is electrically connected to only top left element 609a through one element 611).
Edo does not explicitly disclose a composite material including an inorganic filler and a resin.
Jung et al. shows an electronic component (Fig. 1) teaching and suggesting a composite material (50) including an inorganic filler and a resin (Paragraphs [0044]-[0047]).
In addition, to show support in the specification, Jung et al. discloses the wire (42 or 44) being disposed in a plane parallel to the upper or the lower end face (see Fig. 1, element 42 or 44 disposed in a plane parallel to the top face or bottom face, Paragraph [0063]).
Before the effective filing date of the claimed invention, it would have been obvious to a person of ordinary skill in the art to have a composite material including an inorganic filler and a resin and the wire being disposed in a plane parallel to the upper or the lower end face as taught by Jung et al. for the device as disclosed by Ohkubo et al. to have an insulating binding agent to enhance adhesion between magnetic particles and/or fillers to increase strength and suppress moisture absorption of the body to achieve desirable permeability and to simplify design to achieve desirable magnetic coupling characteristics.
Regarding Claim 2, Edo shows the wire (602a) is formed in a spiral shape (Paragraph [0050]) in the plane parallel to the upper or the lower end face (see Fig. 6, element 602a formed in a spiral shape in the plane parallel to the top face or bottom face).
Jung et al. also shows the wire (42 or 44) is formed in a spiral shape (Paragraph [0052]) in the plane parallel to the upper or the lower end face (see Fig. 1, element 42 or 44 formed in a spiral shape in the plane parallel to the top face or bottom face, Paragraph [0063]).
Regarding Claim 3, Edo shows a number of turns of an inductor including the wire is equal to or smaller than 10 (Paragraphs [0044], [0062], see Figs. 4 and 8, x-axis).
Regarding Claim 4, Edo shows a plurality of wires (602a, 602b) disposed inside the composite body (see Fig. 6) and forming a spiral shape (Paragraph [0050]) along the plane parallel to the upper or the lower end face (see Fig. 6, elements 602a, 602b forming a spiral shape along the plane parallel to the top face or bottom face).
Jung et al. also shows a plurality of wires (42, 44) disposed inside the composite body (see Fig. 1) and forming a spiral shape (Paragraph [0052]) along the plane parallel to the upper or the lower end face (see Fig. 1, elements 42, 44 forming a spiral shape along the plane parallel to the top face or bottom face, Paragraph [0063]).
Regarding Claim 13, Edo shows each of the external terminals (top right element 609a, top left element 609a, bottom right element 609b) is buried in the composite body (see Fig. 6).

Claim(s) 5 is/are rejected under 35 U.S.C. 103 as being unpatentable over Edo in view of Jung et al. as applied to claims 1 and 4 above, and further in view of Ohkubo et al. [U.S. Pub. No. 2016/0155550] (hereinafter as “Ohkubo ‘550”).
Regarding Claim 5, Edo in view of Jung et al. shows the claimed invention as applied above but does not show a wire pitch of the wires is equal to or smaller than 10 µm.
Ohkubo ‘550 shows an electronic component (Figs. 1-6C) teaching and suggesting a wire pitch of the wires is equal to or smaller than 10 µm (Paragraph [0027]).
Before the effective filing date of the claimed invention, it would have been obvious to a person of ordinary skill in the art to have a wire pitch of the wires is equal to or smaller than 10 µm as taught by Ohkubo ‘550 for the wires as disclosed by Edo in view of Jung et al. to have compact design while safe enough to prevent the coil from having a short in order to obtain desirable inductance achieving a reduction in core loss while suppressing a reduction in magnetic permeability (Paragraph [0013]).

Claim(s) 6 is/are rejected under 35 U.S.C. 103 as being unpatentable over Edo in view of Jung et al. as applied to claims 1 and 4 above, and further in view of Wang [U.S. Pub. No. 2016/0163451].
Regarding Claim 6, Edo in view of Jung et al. shows the claimed invention as applied above but does not show an interlayer pitch between adjacent wires is equal to or smaller than 10 µm.
Wang shows a device (Fig. 2) teaching and suggesting an interlayer pitch between adjacent wires is equal to or smaller than 10 µm (coils 20, 22 are separated by a substrate 14 of 6 micrometers which is the interlayer pitch between adjacent coils 20, 22).
Before the effective filing date of the claimed invention, it would have been obvious to a person of ordinary skill in the art to have an interlayer pitch between adjacent wires is equal to or smaller than 10 µm as taught by Wang for the device as disclosed by Edo in view of Jung et al. to further have a compact design to reduce manufacture size while facilitate insulation to prevent shorting of the adjacent coils (Paragraph [0027]).

Claim(s) 6 is/are rejected under 35 U.S.C. 103 as being unpatentable over Edo in view of Jung et al. as applied to claims 1 and 4 above, and further in view of Matsumoto et al. [U.S. Pub. No. 2009/0085708].
Regarding Claim 6, Edo in view of Jung et al. shows the claimed invention as applied above but does not show an interlayer pitch between adjacent wires is equal to or smaller than 10 µm.
Matsumoto et al. shows a device (Figs. 1-5) teaching and suggesting an interlayer pitch (TS) between adjacent wires is equal to or smaller than 10 µm (Paragraph [0047]).
Before the effective filing date of the claimed invention, it would have been obvious to a person of ordinary skill in the art to have an interlayer pitch between adjacent wires is equal to or smaller than 10 µm as taught by Matsumoto et al. for the device as disclosed by Edo in view of Jung et al. to obtain small parasitic capacitance and inductive connection is strengthened (Paragraph [0047]).

Claim(s) 7 and 9 is/are rejected under 35 U.S.C. 103 as being unpatentable over Edo in view of Jung et al. as applied to claim 1 above, and further in view of Ohkubo et al. [U.S. Pub. No. 2016/0155550] (hereinafter as “Ohkubo ‘550”).
Regarding Claim 7, Edo in view of Jung et al. shows the claimed invention as applied above but does not show an average particle diameter of the inorganic filler is equal to or smaller than 5 µm.
Ohkubo ‘550 shows an electronic component (Figs. 1-6C) teaching and suggesting an average particle diameter of the inorganic filler (30C or/and 30B) is equal to or smaller than 5 µm (Paragraphs [0033], [0034]).
Before the effective filing date of the claimed invention, it would have been obvious to a person of ordinary skill in the art to have an average particle diameter of the inorganic filler is equal to or smaller than 5 µm as taught by Ohkubo ‘550 for the device as disclosed by Edo in view of Jung et al. to have compact design while safe enough to prevent the coil from having a short in order to obtain desirable inductance achieving a reduction in core loss while suppressing a reduction in magnetic permeability (Paragraph [0013]).
Regarding Claim 9, Ohkubo ‘550 also shows the inorganic filler is an FeSi-based alloy, an FeCo- based alloy, an FeNi-based alloy, or an amorphous alloy of these alloys (Paragraph [0033], [0046]).

Claim(s) 8 is/are rejected under 35 U.S.C. 103 as being unpatentable over Edo in view of Jung et al. and Ohkubo ‘550 as applied to claim 7 above, and further in view of Moon et al. [U.S. Pub. No. 2014/0002226] (hereinafter as “Moon ‘226”).
Regarding Claim 8, Edo in view of Jung et al. and Ohkubo ‘550 shows the claimed invention as applied above but does not show the inorganic filler is SiO2 with an average particle diameter equal to or smaller than 0.5 µm.
Moon ‘226 shows a device (Figs. 1-2H) teaching and suggesting the inorganic filler is SiO2 with an average particle diameter equal to or smaller than 0.5 µm (silica, Paragraph [0071]).
Before the effective filing date of the claimed invention, it would have been obvious to a person of ordinary skill in the art to have the inorganic filler is SiO2 with an average particle diameter equal to or smaller than 0.5 µm as taught by Moon ‘226 for the device as disclosed by Edo in view of Jung et al. and Ohkubo ‘550 to have low dielectric loss and improved Q-factor (Paragraph [0010]).

Claim(s) 10 is/are rejected under 35 U.S.C. 103 as being unpatentable over Edo in view of Jung et al. and Ohkubo ‘550 as applied to claim 7 above, and further in view of Iha et al. [U.S. Pub. No. 2001/0033219].
Regarding Claim 10, Edo in view of Jung et al. and Ohkubo ‘550 shows the claimed invention as applied above but does not show a content rate of the inorganic filler is equal to or higher than 20 Vol% and equal to or lower than 70 Vol% relative to the composite body.
Iha et al. shows a device (Figs. 1-2) teaching and suggesting a content rate of the inorganic filler is equal to or higher than 20 Vol% and equal to or lower than 70 Vol% relative to the composite body (Paragraphs [0036], [0041], claim 10).
Before the effective filing date of the claimed invention, it would have been obvious to a person of ordinary skill in the art to have a content rate of the inorganic filler is equal to or higher than 20 Vol% and equal to or lower than 70 Vol% relative to the composite body as taught by Iha et al. for the device as disclosed by Edo in view of Jung et al. and Ohkubo ‘550 to facilitate insulation and improve the reliability of the devices (Paragraph [0025]).

Claim(s) 10 is/are rejected under 35 U.S.C. 103 as being unpatentable over Edo in view of Jung et al. and Ohkubo ‘550 as applied to claim 7 above, and further in view of Eiichi [WO 2014/061670].
Regarding Claim 10, Edo in view of Jung et al. and Ohkubo ‘550 shows the claimed invention as applied above but does not show a content rate of the inorganic filler is equal to or higher than 20 Vol% and equal to or lower than 70 Vol% relative to the composite body.
Eiichi shows a device (Fig. 1) teaching and suggesting a content rate of the inorganic filler is equal to or higher than 20 Vol% and equal to or lower than 70 Vol% relative to the composite body (Abstract, Novelty).
Before the effective filing date of the claimed invention, it would have been obvious to a person of ordinary skill in the art to have a content rate of the inorganic filler is equal to or higher than 20 Vol% and equal to or lower than 70 Vol% relative to the composite body as taught by Eiichi for the device as disclosed by Edo in view of Jung et al. and Ohkubo ‘550 to facilitate insulation to reduce structural defects and obtaining good magnetic characteristics (Abstract, Advantage).

Claim(s) 11-12 is/are rejected under 35 U.S.C. 103 as being unpatentable over Edo in view of Jung et al. as applied to claim 1 above, and further in view of Kawarai [U.S. Pub. No. 2006/0214759].
Regarding Claim 11, Edo in view of Jung et al. shows the claimed invention as applied above but does not show a thickness of the composite body positioned in an upper portion of the wire in a stacking direction and a thickness of the composite body positioned in a lower portion of the wire in the stacking direction are equal to each other.
Kawarai shows an inductor (Figs. 1-17) teaching and suggesting a thickness of the composite body (30, 82) positioned in an upper portion of the wire in a stacking direction (see Figs. 3 and 12-13, Table 2) and a thickness of the composite body positioned in a lower portion of the wire in the stacking direction are equal to each other (see Figs. 3 and 12-13, Table 2).
Before the effective filing date of the claimed invention, it would have been obvious to a person of ordinary skill in the art to have a thickness of the composite body positioned in an upper portion of the wire in a stacking direction and a thickness of the composite body positioned in a lower portion of the wire in the stacking direction are equal to each other as taught by Kawarai for the device as disclosed by Edo in view of Jung et al. to obtain desirable inductances (Table 2).
Regarding Claim 12, Kawarai shows a thickness of the composite body (30, 82) positioned in an upper portion of the wire in a stacking direction (see Figs. 3 and 12-13, Table 2) and a thickness of the composite body positioned in a lower portion of the wire in the stacking direction are each equal to or larger than 10 µm and equal to or smaller than 50 µm (see Figs. 12-13, Table 2 and teachings of Fig. 3).

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to TSZFUNG JACKIE CHAN whose telephone number is (571)270-7981. The examiner can normally be reached M-TH 8:00AM-6:00PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Elvin Enad can be reached on (571)272-1990. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/TSZFUNG J CHAN/Primary Examiner, Art Unit 2837